Citation Nr: 1627905	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  08-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disability, to include: cardiomyopathy and hypertensive cardiovascular disease, variously claimed as due to herbicide exposure, or as secondary to service-connected diabetes mellitus or service-connected generalized anxiety disorder with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the RO in Seattle, Washington that denied service connection for hypertensive cardiovascular disease.  Jurisdiction of the appeal was later transferred to the RO in Chicago, Illinois.

A personal hearing was held in September 2009 before the undersigned, and a transcript of this hearing is of record.  In an October 2013 decision, the Board denied the claim for service connection for hypertensive cardiovascular disease.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a Joint Motion for Remand (Joint Motion) vacating the Board's denial of service connection for hypertensive cardiovascular disease and remanded the issue to the Board for development consistent with the Joint Motion.

The case was subsequently returned to the Board, which remanded the claim in November 2014 and March 2016 for appropriate development.

The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Here, the Veteran's claim for service connection was previously characterized by the Board as entitlement to service connection for hypertensive cardiovascular disease, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus or service-connected generalized anxiety disorder with major depressive disorder; however, the Veteran's initial claim requested service connection for a heart condition.  In order to fully capture the Veteran's symptomatology described by the Veteran, his claim has been recharacterized as a claim for entitlement to service connection for a heart disability, to include: hypertensive cardiovascular disease as due to herbicide exposure, or as secondary to service-connected diabetes mellitus or service-connected generalized anxiety disorder with major depressive disorder.  See id.

The remands in November 2014 and March 2016 referred the issue of service connection for hypertension, which is separate from the current claim of hypertensive cardiovascular disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7007, 7101.  To date, it does not appear that adjudication of this issue has been initiated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional development must still be conducted prior to adjudication of the issue on appeal.  While it has been argued that the Veteran's heart condition was caused by his exposure to Agent Orange in Vietnam, the Board notes that when determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Particularly, the Veteran has previously indicated a belief that his heart condition was either caused (or aggravated by) either his service-connected diabetes mellitus or his service-connected generalized anxiety disorder with major depressive disorder.  

Review of the evidence of record indicates that the Veteran's cardiomyopathy may be due to, or has been aggravated by, his service-connected generalized anxiety disorder with major depressive disorder.  Specifically, medical records indicate that there may be a link between the Veteran's psychiatric disability and his heavy alcohol intake prior to 1995.  While a June 2013 medical opinion stated that it was less likely than not that the Veteran's psychiatric condition aggravated his heart condition, this opinion failed to opine whether the Veteran's heart condition was due to his service-connected generalized anxiety disorder with major depressive disorder and failed to address his previous history of alcohol abuse that may be related to his service-connected psychiatric disability.  Despite recent treatment records and prior medical opinions that state that the Veteran has no history of heavy alcohol usage, the Veteran's medical records demonstrate a history of heavy alcohol intake prior to his diagnosis of cardiomyopathy in 1995.

A January 1996 medical record from Herron Medical Center opines that the Veteran's cardiomyopathy was probably due to alcohol abuse.  This opinion was based upon review of the records from the Veteran's February 1995 admission to University of Illinois Hospital (UIH) and interview of the Veteran.  The Veteran's discharge summary from UIH reports that the Veteran was diagnosed with dilated non-ischemic cardiomyopathy, hypertension, and alcohol abuse.  Further, a February 1996 VA examiner opined that the Veteran had probable cardiomyopathy secondary to alcohol and hypertension.  While the Board finds these contemporaneous opinions to be of greater probative value regarding the etiology of his cardiomyopathy than his recent VA examinations, it is unclear whether the Veteran's alcohol abuse is a symptom of, or otherwise secondary to, his service-connected psychiatric disabilities.  

In an August 1992 psychiatric evaluation, the Veteran reported drinking alcohol since the 1970's, after he saw combat in Vietnam.  At that time, he stated, "I lost a lot of friends in Vietnam and that's when I started drinking."  The examiner noted that the Veteran drank on a daily basis and would drink a fifth to a quart of rum, beer, or any other type of alcohol he can find.  The physician diagnosed the Veteran with posttraumatic stress disorder (PTSD) by history and chronic alcohol abuse.  An April 2013 VA examination reported that the Veteran did not meet the criteria for PTSD, but noted the Veteran's history of alcohol abuse and stated that the Veteran suffered from generalized anxiety disorder since his tour of duty in Vietnam and was incurred in or due to multiple exposure to hostile military activities.  The Board finds that a medical opinion should be sought regarding whether the Veteran's alcohol intake after the 1970's was at least as likely as not a symptom of, or was a disorder secondary to, his service-connected generalized anxiety disorder or his service-connected major depressive disorder. 

Additionally, the Board notes that a new medical opinion is necessary related to the Veteran's hypertensive cardiovascular disease.  In 2005, a VA examiner opined, "in my opinion, this is unrelated to the Veteran's diabetes mellitus, especially in view of the normal renal function and the fact that the presence of hypertension had well predated the onset of diabetes mellitus.  In 2010, an examiner stated "diabetes does not cause hypertension or hypertensive cardiovascular disease.  It can, however, aggravate, as well as act as a co-morbid factor in the development of arteriosclerotic heart disease.  He does not have renal failure or renal insufficiency with his diabetes of any significance.  In January 2012, a VA examiner stated "diabetes is not the cause of hypertensive cardiovascular disease and in the absence of significant renal insufficiency diabetes does not chronically aggravate hypertension or hypertensive cardiovascular disease."  While it is unclear what constitutes "significant renal insufficiency," the Board notes that during the appeal period, the Veteran's current diagnosis of chronic kidney disease changed from stage 2 (June 2010) to stage 3, chronic kidney disease (September 2012).  In April 2014, a VA examiner stated that "there is no evidence to support the Veteran's hypertension was caused by or permanently aggravated by a service-connected disability such as diabetes type 2."  As this opinion does not address the Veteran's stage 3, chronic kidney disease, the Board finds that an opinion should be provided regarding whether the Veteran's diabetes mellitus has aggravated his hypertensive cardiovascular disease.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate psychiatric examiner concerning the nature and etiology of his alcohol dependence, particularly between 1970 and 1996.  A physical examination of the Veteran is not required, unless otherwise determined by the VA examiner.  

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion that addresses the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's alcohol dependence is a primary disorder or a secondary disorder caused, or aggravated, by his service-connected generalized anxiety disorder or major depressive disorder? 

If the Veteran's alcohol use did not, or does not, constitute a primary disorder or a secondary disorder was his alcohol use a symptom of either his service-connected generalized anxiety disorder or major depressive disorder?

In responding to the above, the physician must consider and discuss all pertinent medical evidence, to include: the August 1992 evaluations of A.G., M.D. and G.K., M.D.; and the report provided by the April 2013 VA examiner.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Obtain a medical opinion from an appropriate examiner concerning the nature and etiology of his hypertensive cardiovascular disease.  A physical examination of the Veteran is not required, unless otherwise determined by the VA examiner.

Based on consideration of all pertinent evidence, the physician should render an opinion, consistent with sound medical judgment, which addresses the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the hypertensive cardiovascular disease has been at any time during the period on appeal aggravated by his service-connected diabetes mellitus?  The examiner should specifically discuss the Veteran's diagnosis of chronic kidney disease, and the change from stage 2 to stage 3 during the period on appeal.  If the examiner indicates that diabetes mellitus does not aggravate hypertensive heart disease, please address the opinion provided by the January 2012 examiner.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups that resolve and return to the baseline level of disability.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Following the above-directed development, readjudicate the Veteran's claim for service connection.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


